Case 2:18-cv-00631-WFK-AKT Document 65 Filed 06/23/21 Page 1 of 1 PageID #: 674



   4rtite      tate5 3i5frirt
   117a5t.errt istrid nf (7..
                          N.eba Unrit
                                                                           X
   AFS/IBEX, a division of METABANK,
                                                               Plaintiff
                                                                                STIPULATION
                                                                                18 Civ. 631
                                                                                L.D.W.
   AEGIS MANAGING AGENCY LIMITED, as Managing Agent of                          A .K.T.
   SYNDICATE 1225 AT LLOYD'S, CRC INSURANCE SERVI-
   CES, INC., and TRANSPORTATION WRITERS, INC.,
                                            Defendants.
                                                                           X

           (Di t is ller6t1 stipulattb, by and between the parties, as represented by their attorneys below, that

   no party hereto is an infant or incompetent person for whom a committee has been appointed and that no

   person, not a party hereto has an interest in the subject matter of the action, that the above entitled action is

   hereby discontinued, with prejudice, without costs, disbursements to either party against the other.

           This stipulation may be filed without further notice with the Clerk of the Court.

   Dated: Mineola, New York
          June 15, 2021



                 ST         G. LEGUM                                        HURWITZ & FINE, P.C.
                  Attorney for Plaintiff                       Attorneys for Aegis MANAGING Agency Limited, as
                                                               Managing Agent of Syndicate 1225 at Lloyd's


                    9, .
   LEWIS      SBOIS BISGAAIM SMITH LLP
      Attorneysfor CRC Insurance Services, Inc.




                                                SO ORDERED.


                                                            s/WFK
                                                _____________________________________
       Dated: June 23, 2021                     HON. WILLIAM F. KUNTZ, II
                Brooklyn, New York              UNITED STATES DISTRICT JUDGE
